DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 2016/0149350).
Regarding claim 1: Kao teaches an electrical connector 3000 (Fig. 1), comprising: an insulating body 22, 23 comprising a tongue plate (at A; Fig. 2); a plurality of conductive terminals fixed to the insulating body (see Figs. 2-3), the plurality of conductive terminals comprising at least one ground terminal 3A, 3B, 4A, 4B and at least one signal terminal 9, each of the at least one ground terminal and the at least one signal terminal comprising a contact portion exposed on the tongue plate (see Figs. 2-3); a shielding shell 5 fixed to the insulating body (see Fig. 4); and an outer metal shell 12, 13 installed on a periphery of the insulating body (Fig. 4), the outer metal shell 12, 13 being provided with a mounting portion 121 (Fig. 3) for being mounted to a circuit board C (see Fig. 4); wherein the shielding shell 5 is in contact with the at least one ground terminal 3A, 3B, 4A, 4B (see Para. 0042 and Fig. 4), and the outer metal shell 12, 13 is in contact with the shielding shell 5 (see Para. 0046 and Fig. 4).  
Regarding claim 2: Kao teaches all the limitations of claim 1 and further teaches further comprising a shielding piece B fixed in the tongue plate (Fig. 4), the shielding shell 5 and the B being arranged separately (see Figs. 2-3), and the shielding shell 5 being in contact with the shielding piece B (Fig. 4 shows all the components of the assembly in contact with each other).  
Regarding claim 3: Kao teaches all the limitations of claim 2 and further teaches wherein the at least one ground terminal 3A, 3B, 4A, 4B comprises a first ground terminal 3A and a second ground terminal 3B, the first ground terminal and the second ground terminal are adjacent to two sides of the tongue plate respectively (Fig. 2); the shielding shell 5 is provided with a first plate-shaped portion 50, a first bent portion 7A and a second bent portion 7B, the first plate-shaped portion is insert-molded in the insulating body (Fig. 4), the first bent portion 7A and the second bent portion 7B extend from two sides of the first plate-shaped portion respectively (Fig. 2); the first bent portion is in contact with the first ground terminal, and the second bent portion is in contact with the second ground terminal (Para. 0042).  
Regarding claim 4: Kao teaches all the limitations of claim 3 and further teaches wherein a contact position of the first bent portion 7A and the first ground terminal 3A, and a contact position of the second bent portion 7B and the second ground terminal 3B are hidden in the insulating body (see Fig. 4).  
Regarding claim 5: Kao teaches all the limitations of claim 3 and further teaches wherein the shielding piece B is provided with a first protrusion B3 and a second protrusion B3 which protrude outwardly (Fig. 3); the shielding shell 5 is provided with a second plate-shaped portion (e.g. plate portion located below portion 52; see Fig. 2), a third bent portion 51 and a fourth bent portion 51, the second plate-shaped portion is insert-molded in the insulating body (see Fig. 4), the third bent portion 51 and the fourth bent portion 51 extend from two sides of the second plate-shaped portion respectively (Fig. 3); the second plate-shaped portion protrudes from the first plate-shaped portion along a thickness direction of the insulating body (see Figs. 2-3), the third bent portion is in contact with the first protrusion, and the fourth bent portion is in contact 
Regarding claim 6: Kao teaches all the limitations of claim 5 and further teaches wherein the second plate-shaped portion is provided with a raised portion 52 protruding beyond the insulating body (Fig. 4), and the raised portion is welded and fixed to the outer metal shell 12, 13 (e.g. raised portion 52 is fixed against the outer metal shell and “welding” is a process limitation which is not given patentable weight in an apparatus claim and merely an alternative method of joining two elements).  
Regarding claim 7: Kao teaches all the limitations of claim 6 and further teaches wherein the outer metal shell 12, 13 comprises a first shell 13 and a second shell 12 welded and fixed to the first shell 12 (e.g. the first and second shells are fixed against each other and “welding” is a process limitation which is not given patentable weight in an apparatus claim and merely an alternative method of joining two elements), the first shell 13 comprises a cylindrical portion at least partially surrounding the insulating body (see Figs. 2-3), the cylindrical portion is provided with an upper surface (see Fig. 2), the raised portion 52 is welded and fixed to the upper surface (see Fig. 4), the second shell 12 is provided with a top wall shielded on the upper surface, the top wall and the upper surface are welded and fixed together (see Figs. 1-4).  
Regarding claim 8: Kao teaches all the limitations of claim 7 and further teaches wherein the second shell 12 further comprise another mounting portion 121, and the mounting portion 121 and the another mounting portion 121 extend from two sides of the top wall (Fig. 3).  
Regarding claim 9: Kao teaches all the limitations of claim 1 and further teaches wherein the electrical connector is a Type C receptacle connector (Para. 0051).  
Regarding claim 10: Kao teaches all the limitations of claim 9 and further teaches further comprising another shielding shell 6, and the shielding shell 5 and the another shielding shell 6 are symmetrically arranged on an upper side and a lower side of the tongue plate respectively (see Figs. 2-4).  
Regarding claim 11: Kao teaches an electrical connector 3000, comprising: an insulating body 22, 23 comprising a tongue plate (at 20, A; Fig. 2); a plurality of conductive terminals fixed to the insulating body (see Fig. 2), the plurality of conductive terminals comprising a first upper ground terminal 3A, a second upper ground terminal 3B, at least one upper signal terminal 9 located between the first upper ground terminal and the second upper ground terminal (Fig. 2), a first lower ground terminal 4A, a second lower ground terminal 4B, at least one lower signal terminal A located between the first lower ground terminal and the second lower ground terminal (Fig. 3), each of the first upper ground terminal, the second upper ground terminal and the at least one upper signal terminal comprising an upper contact portion exposed on an upper side of the tongue plate (see Fig. 4); each of the first lower ground terminal, the second lower ground terminal and the at least one lower signal terminal comprising a lower contact portion exposed on a lower side of the tongue plate (see Fig. 4); a first shielding shell 5 and a second shielding shell 6 which are fixed to the insulating body (Fig. 4), the first shielding shell 5 is of a U-shaped configuration (Figs. 2-3), and the second shielding shell 6 is of a reversed U-shaped configuration (Figs. 2-3); and an outer metal shell 12, 13 installed on a periphery of the insulating body (Fig. 1 and 4), the outer metal shell 12, 13 being provided with a mounting portion 121 for being mounted to a circuit board C (Fig. 4); wherein the first shielding shell 5 is in contact with the first upper ground terminal and the second upper ground terminal on the upper side (Para. 0042), the second shielding shell 6 is in contact with the first lower ground terminal and the second lower ground terminal on the lower side (Para. 0042), and the outer metal shell 12, 13 is in contact with at least one of the first shielding shell and the second shielding shell (see Fig. 4).  
Regarding claim 12: Kao teaches all the limitations of claim 11 and further teaches wherein the first shielding shell 5 and the second shielding shell 6 are symmetrically arranged on the upper side and the lower side of the tongue plate respectively (see Figs. 2-4).  
Regarding claim 13: Kao teaches all the limitations of claim 11 and further teaches wherein the first upper ground terminal and the second upper ground terminal are adjacent to two lateral sides of the tongue plate respectively (Fig. 2); the first shielding shell 5 is provided with a first plate-shaped portion 50, a first bent portion 7A and a second bent portion 7B, the first plate-shaped portion is insert-molded in the insulating body (Fig. 4), the first bent portion and the second bent portion extend from two sides of the first plate-shaped portion respectively (Fig. 2); the first bent portion is in contact with the first upper ground terminal, and the second bent portion is in contact with the second upper ground terminal (Para. 0040 and Fig. 4).  
Regarding claim 14: Kao teaches all the limitations of claim 13 and further teaches wherein a contact position of the first bent portion and the first upper ground terminal, and a contact position of the second bent portion and the second upper ground terminal are hidden in the insulating body (Fig. 4).
Regarding claim 15: Kao teaches all the limitations of claim 13 and further teaches further comprising a shielding piece B fixed in the tongue plate (Fig. 4), the first upper ground terminal, the second upper ground terminal and the at least one upper signal terminal being located on an upper side of the shielding piece (Fig. 4), the first lower ground terminal, the second lower ground terminal and the at least one lower signal terminal being located on a lower side of the shielding piece (Fig. 4), and the first shielding shell and the second shielding shell being in contact with the shielding piece (see Fig. 4).  
Regarding claim 16: Kao teaches all the limitations of claim 15 and further teaches wherein the 
shielding piece B is provided with a first protrusion B3 and a second protrusion B3 which protrude outwardly (Fig. 3); the shielding shell 5 is provided with a second plate-shaped portion (e.g. plate portion located below portion 52; see Fig. 2), a third bent portion 51 and a fourth bent portion 51, the second plate-shaped portion is insert-molded in the insulating body (see Fig. 4), the third bent portion 51 and the fourth bent portion 51 extend from two sides of the second plate-shaped portion respectively (Fig. 3); the second plate-shaped portion protrudes from the 
Regarding claim 17: Kao teaches all the limitations of claim 16 and further teaches wherein the second plate-shaped portion is provided with a raised portion 52 protruding beyond the insulating body (Fig. 4), and the raised portion is welded and fixed to the outer metal shell 12, 13 (e.g. raised portion 52 is fixed against the outer metal shell and “welding” is a process limitation which is not given patentable weight in an apparatus claim and merely an alternative method of joining two elements).  
Regarding claim 18: Rejected for substantially the same reasons as claim 7.
Regarding claim 19: Rejected for substantially the same reasons as claim 9.
Regarding claim 20: Kao teaches an electrical connector assembly (Fig. 4), comprising: a circuit board C having a mounting opening (see Fig. 4); and an electrical connector 3000 mounted to the circuit board (Fig. 4); the electrical connector comprising: an insulating body 22, 23 comprising a tongue plate (Fig. 2); a plurality of conductive terminals fixed to the insulating body (Fig. 2), the plurality of conductive terminals comprising at least one ground terminal 3A and at least one signal terminal 9, each of the at least one ground terminal and the at least one signal terminal comprising a contact portion exposed on the tongue plate (Fig. 2); a shielding shell 5 fixed to the insulating body (Fig. 4); and an outer metal shell 12, 13 installed on a periphery of the insulating body (Fig. 1 and 4), the outer metal shell being provided with a mounting portion 121 for being mounted to the circuit board (Fig. 4); wherein the shielding shell 5 is in contact with the at least one ground terminal (Para. 0040 and Fig. 4), and the outer metal shell 12, 13 is in contact with the shielding shell (Fig. 4); and wherein the electrical connector is partially installed in the mounting opening (Fig. 4), and at least part of the outer metal shell protrudes below the circuit board (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on a connector with an inner shield shell connecting to ground terminals within.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833